DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-10, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagger et al. (2015/0351970).
With respect to claim 1, Dagger discloses an article comprising at least three layers, as shown in figure 4A. A first layer 410 is colored or includes a graphic image and comprises a material, paper tissue, as disclosed in paragraph [0054], that is inherently capable of wicking water. A second layer is a bonding agent, an adhesive, as disclosed in paragraph [0054]. A third layer 412 comprises a paper, as disclosed in paragraph [0050], which is also inherently capable of wicking water, and is opaque 
With respect to claim 5, the bonding agent is an adhesive, as disclosed in paragraph [0054].
With respect to claim 9, the bonding agent is K5 adhesive from Smith & Nephew, Inc., as disclosed in paragraph [0054], which is an acrylic adhesive.
With respect to claim 10, the third layer 412 is a natural fiber, cellulose, as disclosed in paragraph [0050], line 15.
With respect to claims 12 and 13, the third layer is an artificial fiber, rayon, as disclosed in paragraph [0058].
With respect to claim 14, the article comprises a fourth layer 402, as shown in figure 4A.
With respect to claim 17, Dagger discloses bonding the first layer to the third layer using the second layer bonding agent, as disclosed in paragraph [0054]. The bonding agent allows the passage of water, as shown in figure 4B (wound exudate 408) and disclosed in paragraph [0051].
With respect to claim 20, the article is a prophylactic dressing, as disclosed in paragraphs [0001] and [0003].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagger et al. (2015/0351970) in view of Birkholz et al. (2006/0263597).
With respect to claims 2 and 3, Dagger discloses all aspects of the claimed invention with the exception of the first layer being composed of polyethylene terephthalate. Birkholz discloses a wetness indicator comprising a layer of polyethylene terephthalate, as disclosed in paragraph [0019]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first layer of Dagger from polyethylene terephthalate, as taught by Birkholz, to achieve the predictable result of forming the first layer of a readily available material known to be suitable for colored wetness indicators.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagger et al. (2015/0351970) in view of Naimer (6,573,419).
With respect to claim 4, Dagger discloses all aspects of the claimed invention with the exception of the bonding agent being stitching. Naimer teaches the functional equivalence of using adhesive bonding and stitching to bond layers of a wound 
With respect to claim 8, Dagger discloses all aspects of the claimed invention with the exception of the bonding agent being a silicone adhesive. Naimer teaches the functional equivalence of using a silicone adhesive and an acrylic adhesive to bond layers of a wound dressing, as disclosed in column 8, lines 26-49. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the bonding agent of Dagger a silicone adhesive, as taught by Naimer, since Naimer discloses silicone and acrylic adhesives as functionally equivalent and one of ordinary skill in the art would expect a silicone adhesive to perform equally well as an acrylic adhesive.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagger et al. (2015/0351970) in view of Aggarwal et al. (2010/0022652).
With respect to claim 11, Dagger discloses all aspects of the claimed invention with the exception of the natural fiber being cotton. Aggarwal teaches the functional equivalent of cellulose and cotton in layers of a wound dressing or bandage, as disclosed in paragraph [0033]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the natural fibers of Dagger cotton, as taught by Aggarwal, since Aggarwal discloses cellulose and cotton .

Claims 6, 7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagger et al. (2015/0351970).
With respect to claims 6 and 7, Dagger discloses all aspects of the claimed invention with the exception of the bonding agent being an adhesive applied in a checkerboard or mosaic pattern. Dagger discloses in paragraph [0048] that the colored substrate (i.e. the first layer) is applied in a checkerboard pattern. Since the adhesive bonding agent of Dagger adheres the first layer to the third layer, it would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to apply the adhesive bonding agent of Dagger in a checkerboard pattern to achieve the predictable result of using adhesive only where it is needed to adhere the first and second layers. With respect to a mosaic pattern, it is noted that this limitation broadly encompasses any pattern that can be created as a mosaic, and therefore is anticipated by the checkerboard pattern disclosed by Dagger. It is further noted that the selection of a specific pattern is merely a matter of design choice and does not patentably distinguish over the prior art.
With respect to claim 16, Dagger discloses all aspects of the claimed invention with the exception of the fourth layer being configured to prevent a dressing from sticking to the wound. Dagger discloses that the fourth layer 402 forms the wound-facing surface 404, as disclosed in paragraph [0050], and is located between the wound and a dressing layer 406, as shown in figure 4A. It would have been obvious to one of 
With respect to claim 18, Dagger discloses all aspects of the claimed invention with the exception of the article being in the form of a roll. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Dagger in the form of a roll to achieve the predictable result of a bandage that is able to be stored in a compact manner, and easy to unfurl to apply to a patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,383,875; 6,747,185; and 4,705,513 disclose wetness indicators having a layer that turns transparent when wet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781